247 S.W.3d 101 (2008)
Charles GRAY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89604.
Missouri Court of Appeals, Eastern District, Division Four.
March 11, 2008.
Alexandra Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson; Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Charles Gray (Movant) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief (motion) without an evidentiary hearing. A jury found Movant guilty of: one count of second-degree murder, in violation of Section 565.021[1]; one count of armed criminal action, in violation of Section 571.015; and one count of first-degree robbery, in violation of Section 569.020.[2] The trial court sentenced Movant as a prior offender to terms of: 1) life imprisonment for the murder conviction; 2) life imprisonment for the armed criminal action conviction, to be served concurrently with the sentence for murder; and 3) life imprisonment for the robbery conviction, to be served consecutively with the sentences for the other convictions. Movant appealed the judgment of his convictions and sentence, and this Court affirmed in State v. Gray, 99 S.W.3d 14 (Mo.App. E.D.2003). Movant thereafter filed his motion, alleging ineffective assistance of his appellate counsel.
We have reviewed the briefs of the parties and files and records in the case and *102 find Movant's claims to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous; Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 1994, unless otherwise indicated.
[2]  Movant initially was charged with one count of first-degree murder, in violation of Section 565.020, but the jury was instructed on both first-degree murder and the lesser-included offense of second-degree murder.